Finley, J.
This is an appeal from a verdict of a jury rendered in favor of the plaintiff in an action brought for personal injuries.
The plaintiff, Irma Masterjohn, sustained a whiplash injury when the car in which she was riding was struck in the rear by a car owned and operated by the defendant, Otto H. Olberg. The defendants stipulated as to liability. The sole issues tried to the jury concerned damages. After the jury returned a verdict for the plaintiff in the sum of $15,700, the defendant moved for a new trial on the ground that the verdict was so excessive as to show passion and prejudice on the part of the jury. This motion was denied, and'the defendant has appealed.
The appellant makes two assignments of error: 1. The court erred “in not granting the defendant’s motion for a new trial because the verdict was so excessive as to show passion and prejudice on the part of the jury.” 2. The court erred “in not granting the defendant’s motion for new trial because the verdict was so excessive that substantial‘justice was not done the defendants.”
The damages awarded by the jury were reasonably within the range of the evidence and are supported by the record. The judgment of the trial court should be affirmed. It is so ordered.
Hill, C. J., Mallery, Ott, and Hunter, JJ., concur.
January 2, 1959. Petition for rehearing denied.